Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/09/2021 was filed after the mailing date of the application on 03/23/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Terminal Disclaimer
The terminal disclaimer filed on 22 February 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of USPN 11,018,997 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in a telephonic conversation with Attorney Jonathan Marina on 02/22/2022.
The application has been amended as follows: 
Claim 1: (Currently Amended) A system, comprising: 
 one or more processors; and
 one or more non-transitory computer-readable storage mediums storing instructions executable by the one or more processors to cause the system to perform operations comprising:
	receiving conversational input associated with a conversation;
	determining, based on a count of a number of nodes remaining in a first branch of a tree structure, a likelihood that a current conversational topic of the conversational input will terminate earlier than desired, the tree structure comprising multiple branches representing respective conversational topics, [[a]] the first branch of the multiple branches corresponding to the current conversational topic;
	based on the determined likelihood, seeking out opportunities to segue the current conversational topic to one or more alternative conversational topics represented by one or more branches of the tree structure other than the first branch;

 	in response to selecting the first alternative conversational topic, switching from the first branch to the second branch; and
	selecting, based on the second branch, one or more conversational responses associated with the first alternative conversational topic to the conversational input.

Claim 2: (Canceled)

Claim 17: (Currently Amended) One or more non-transitory computer-readable storage mediums storing instructions executable by one or more processors to cause a system to perform operations comprising:
receiving conversational input associated with a conversation;
determining, based on a count of a number of nodes remaining in a first branch of a tree structure, a likelihood that a current conversational topic of the conversational input will terminate earlier than desired, the tree structure comprising multiple branches representing respective conversational topics, [[a]] the first branch of the multiple branches corresponding to the current conversational topic;
based on the determined likelihood, seeking out opportunities to segue the current conversational topic to one or more alternative conversational topics represented by one or more branches of the tree structure other than the first branch;
selecting a first alternative conversational topic of the one or more alternative conversational topics, the first alternative conversational topic associated with a second branch of the plurality of branches;
in response to selecting the first alternative conversational topic, switching from the first branch to the second branch; and


Claim 18: (Canceled)

Examiner’s Statement of Reasons for Allowance
	The following is an examiner’s statement of reasons for allowance:
The prior art fails to reasonable disclose, suggest, or teach the combination as claimed and arranged in claims 1 and 17 by the applicant. Specifically “determining, based on a count of a number of nodes remaining in a first branch of a tree structure, a likelihood that a current conversational topic of the conversational input will terminate earlier than desired, the tree structure comprising multiple branches representing respective conversational topics, the first branch of the multiple branches corresponding to the current conversational topic; based on the determined likelihood, seeking out opportunities to segue the current conversational topic to one or more alternative conversational topics represented by one or more branches of the tree structure other than the first branch; selecting a first alternative conversational topic of the one or more alternative conversational topics, the first alternative conversational topic associated with a second branch of the plurality of branches; in response to selecting the first alternative conversational topic, switching from the first branch to the second branch; and selecting, based on the second branch, one or more conversational responses associated with the first alternative conversational topic to the conversational input” in combination with other elements recited in the claims. 

As the closest art of record, Shukla teaches determining, based on a tree structure,(Fig 4B) (0051-0053; 0056; 0069-0074; generating a dialogue tree for the on-going conversation, using nodes for representing state paths for the dialogue, some of the nodes represent topics as the topics and change (equivalent to nodes representing a respective plurality of conversational topics); basketball for example is a topic, and other topics can be seen in figure Fig 4B-4C, one node is directed at asking the user how they are doing (equivalent to a topic) then asks the user to play a game (that is a different topic)) a likelihood that a current conversational topic of the conversational input will terminate earlier than desired,(see above mapping as well [0051; 0056] determining based on the user input that a user is irritated/uninterested/not engaged in the current conversation (equivalent to will terminate earlier than desired) and transitioning the conversation from one topic to another topic that will keep the user interested and engaged; likelihood by definition is determining that something might happen, the user conversation when the user is uninterested can end abruptly (equivalent to earlier than desired) see 0006 therefore that is equivalent to a likelihood, and is based on the tree because the tree represents the conversation) the tree structure comprising multiple branches representing respective conversational topics, (see mapping above; Fig 4B; where yes response is a topic, and a so-so response is another topic) a first branch of the multiple branches corresponding to the current conversational topic; (see mapping above Fig 4B; branches for nodes 2 or 3) based on the determined likelihood (user is uninterested), seeking out opportunities to segue the current conversational topic (changing/directing the conversation) to one or more alternative conversational topics (topic that the user is interested in such as basketball – asking if the user wants to play a game) represented by one or more branches of the tree structure other than the first branch; (conversation represented by the tree) (0006; 0051-0053; 0056; 0069-0074; based on determining the user is uninterested, and could possibly result in unexpected end to the conversation, shifting based on the determined interest the conversation such as basketball, the topics and conversation is mapped to a tree structure and the nodes of the trees are the topics (see Fig 4B-4C))

However Shukla and the prior art of record fail to disclose or suggest the combination of features as claimed and arranged by the applicant. In the examiner’s opinion it would not have been obvious to one or ordinary skill in the art prior to the effective filing date of the application, to modify the teachings of the prior art of record to disclose the limitations as claimed and arranged by the applicant. 




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Blomberg et al US 10489456 B2: (49) FIG. 5 is a block diagram illustrating a processing node 500 for topic bridging determination using topic graphs, according to an embodiment. The processing node 500 includes one or more processors 510, a segue interface 530 and a memory 520. In one embodiment, each processor(s) 510 performs processing for generation of topic graphs including information, such as personal information of a potential client, individual or entity, proper nouns, current events, individual current events (e.g., health events, etc.), product categories, etc. The segue interface 530 provides traversal of the generated topic graphs where the edges represent appearance in a same snippet, which can be defined grammatically (e.g., sentence or paragraph) or as a particular number of words. In one example, a “tweet” can be treated as a snippet. The segue interface 530 determines conversational bridges between two topics where one participant in the conversation is guiding the conversation and the other (e.g., a programmed computer or process acting as a virtual representative using synthesized speech or text) is responding and choosing new topics independently. In one example, the segue interface 530 may be used in a sales conversation between a seller (e.g., a programmed computer or process acting as a sales representative using synthesized speech or text or a user of an application that guides conversational bridges between topics and provides recommendations (e.g., using text on a display, synthesized speech through a listening device (e.g., an ear bud, earphones, etc.))) and a potential client.
(50) In one embodiment, the segue interface 530 obtains or receives information about a potential client or customer and information about a product or service that a salesperson or computerized representative is attempting to sell. In one example, the information may be obtained by customer/client 530 determines and provides recommendations to the sales person or computerized representative process in the form of conversational bridges that are likely to result in increasing customer interest to the extent that the customer experiences the product or service in question as the idea of the customer, or at least a joint product of the conversation.

DE 202017105864 U1: At least one non-transitory computer-readable medium having instructions that, in response to execution of the instructions by one or more processors, cause the one or more processors to perform the following activities: a natural-language input from a user as part of an ongoing human-computer conversation between the user and an automated assistant operated by one or more processors; select one or more grammars to parse the natural language input, wherein the selecting is based on one or more topics stored in memory as part of a contextual data structure associated with the current human computer dialog; parse the natural language input based on the selected one or more grammars to generate one or more parses; generate a natural language response based on one or more of the parses; output the natural language response to the user using one or more output devices; identify one or more topics raised by one or more of the parsys or the natural language answer; and add the identified one or more topics to the contextual data structure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDERRAHMEN H CHOUAT whose telephone number is (571)431-0695. The examiner can normally be reached 9AM-5PM Tentative.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Abderrahmen Chouat
Examiner
Art Unit 2451



/Chris Parry/Supervisory Patent Examiner, Art Unit 2451